UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MERVIN A. MCCONNEY,

21-cv-4208 (JGK)
Plaintiff,
ORDER
- against -
D&A CALLES EXPRESS CORPORATION ET
AL. ,
Defendants.

 

JOHN G. KOELTL, District Judge

The parties should submit a Rule 26(f) report by July 23,
2021. |

The parties may submit the attached reference form
SO ORDERED.

 

 

 

 

 

 

Dated: New York, New York
July 13, 2021
- rs seth “G. Koelti
Untied States District Judge
USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _______;———~
DATE FILED: - Ml BA __\

 

 

 

 
AO 85 (Rev. 02/17} Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

 

UNITED STATES DISTRICT COURT

 

 

for the
)
Plaintiff )
v. } Civil Action No.
—_ )
Defendant )

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment. The j udgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

Youmay consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge’s signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.

 

 
